Name: Commission Regulation (EC) No 302/1999 of 10 February 1999 amending Regulation (EC) No 2756/98 establishing Community tariff quotas for 1999 for sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 10, 0104 20 90 and 0204 and derogating from Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  Europe;  agricultural activity
 Date Published: nan

 EN Official Journal of the European Communities 11. 2. 1999L 37/18 COMMISSION REGULATION (EC) No 302/1999 of 10 February 1999 amending Regulation (EC) No 2756/98 establishing Community tariff quotas for 1999 for sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 10, 0104 20 90 and 0204 and derogating from Regu- lation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 77/98 of 9 January 1998 on certain procedures for applying the Cooperation Agreement between the European Community and the Former Yugoslav Republic of Mace- donia (1) and in particular Article 1 thereof, Whereas Annex D to Agreement adopted by Council Decision (EC) No 831/97 of 27 November 1997 concerning the conclusion of a Cooperation Agreement between the European Community and the Former Yugoslav Republic of Macedonia (2) lays down the quant- ities of certain agricultural products that may be imported with a total exemption from customs duty subject to tariff quotas, ceilings or reference quantities; Whereas accordingly it is necessary to adapt the rate of duty laid down in Annex III to Commission Regulation (EC) No 2756/98 of 18 December 1998 establishing Community tariff quotas for 1999 for sheep, goats, sheep- meat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 10, 0104 20 90 and 0204 and derog- ating from Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector (3); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for sheepmeat and goatmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2756/98 is amended as follows: 1. Article 3(3) is replaced by the following text: 3. The quantities of live animals, expressed in live weight, falling within CN codes 0104 10 30, 0104 10 80 and 0104 20 90 for which the customs duty, applicable to imports originating in specific supplying countries, is reduced to zero for the period between 1 January and 31 December 1999, shall be those laid down in Annex III.' 2. Annex III is replaced by the following text: ANNEX III QUANTITIES FOR 1999 REFERRED TO IN ARTICLE 3(3) Order number 09.4035 Live sheep and goats (tonnes live weight)  Duty rate zero Former Yugoslav Republic of Macedonia 215 tonnes' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 8, 14. 1. 1998, p. 1. (2) OJ L 348, 18. 12. 1997, p. 1. (3) OJ L 345, 19. 12. 1998, p. 31.